DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Ghannam et al US 20210302541 discloses a modular sensor assembly configured for mounting on a vehicle, the modular sensor assembly comprising: a first set of sensors; a second set of sensors; a coordinate frame baseplate, comprising: a body having a continuous surface; one or more sensor mounting elements coupled to the continuous surface of the body, the one or more sensor mounting elements configured for mounting the first set of sensors at a first height.
The instant invention discloses a sensor platform coupled to the body and overlaying the continuous surface of the body, the sensor platform configured for mounting the second set of sensors at a second height, wherein the first set of sensors and the second set of sensors are coupled to the coordinate frame baseplate so as to impart a common coordinate frame for the first set of sensors mounted at the first height and the second set of sensors mounted at the second height; and a bridging support structure capable of being mounted on a vehicle, the bridging support structure including (1) a first support structure coupled to a first end of the coordinate frame baseplate, and (2) a second support structure coupled to a second end of the coordinate frame baseplate, such that the bridging support structure elevates at least a portion of the coordinate frame baseplate relative to the first support structure and the second support structure. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Ghannam et al or any other prior art of record, alone, or in combination.
Claims 2-9 are allowed by virtue of being dependent on claim 1.
Regarding claim 10, Ghannam et al US 20210302541 discloses a method of providing a modular sensor assembly for mounting on a vehicle, the method comprising: mounting a first set of sensors to a continuous surface of a coordinate frame baseplate, wherein the first set of sensors are mounted at a first height relative to the continuous surface of the coordinate frame baseplate; 
mounting a second set of sensors onto a sensor platform that is coupled to the coordinate frame baseplate, wherein the sensor platform overlays the continuous surface of the coordinate frame baseplate so as to mount the second set of sensors at a second height relative to the continuous surface, wherein the first set of sensors and the second set of sensors are coupled to the coordinate frame baseplate so as to impart a common coordinate frame for the first set of sensors mounted at the first height and the second set of sensors mounted at the second height.
The instant invention discloses coupling the coordinate frame baseplate to a bridging support structure capable of being mounted on a vehicle, the bridging support structure including (1) a first support structure coupled to a first end of the coordinate frame baseplate, and (2) a second support structure coupled to a second end of the coordinate frame baseplate, wherein the bridging support structure elevates at least a portion of the coordinate frame baseplate relative to the first support structure and the second support structure.
The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Ghannam et al or any other prior art of record, alone, or in combination.
Claims 11-14 are allowed by virtue of being dependent on claim 10.
Regarding claim 15, Ghannam et al US 20210302541 discloses a system for a vehicle, the system comprising: a first set of sensors; a second set of sensors; a coordinate frame baseplate, comprising: a body including a continuous surface, a mounting element coupled to the body, the mounting element capable of mounting the first set of sensors at a first height.
The instant invention discloses a bracket component coupled to and extending from the body, the bracket component capable of mounting the second set of sensors at a second height, wherein the first set of sensors and second set of sensors are coupled to the coordinate frame baseplate so as to impart a common coordinate frame for the first set of sensors mounted at the first height and the second set of sensors mounted at the second height; and 
a bridging structure coupled to the body of the coordinate frame baseplate, wherein the bridging structure is capable of mounting the coordinate frame baseplate on the vehicle.
The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Ghannam et al or any other prior art of record, alone, or in combination.
Claims 16-20 are allowed by virtue of being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gahagan et al US 20210026019 discloses a LIDAR unit mounted on a platform having a mounting plate.
Frederick et al US 10,766,430 discloses autonomous rear viewing sensor mount.
Kataoka et al US 20200156576 discloses sensor mounting structure for a vehicle.
Cao US 20200018826 discloses a retractable housing for a sensing system and a method of use.
Miwa EP 3527437 A1 discloses a sensor mounting structure.
Fan et al US 20180257582 combinatory sensor apparatus.
Unveren US 20180106883 discloses a sensor pod. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648